Citation Nr: 0922046	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  04-02 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include undifferentiated schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976 
and from January 1978 to November 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for 
schizophrenia, undifferentiated type.

In June 2006, the Board remanded the claim for additional 
development and adjudicative action.  When the case came back 
to the Board, it denied the claim in an October 2007 
decision.  The Veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In November 2008, the Veteran and the Secretary of VA filed a 
joint motion to vacate the Board decision.  Specifically, 
they found that VA had not fulfilled its duty to assist in 
obtaining medical records from Walter Reed Army Hospital.  
The Court granted the motion that same month.  The case has 
been returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the appellant's August 2002 VA Form 21-526, Veteran's 
Application for Compensation or Pension, he stated he was 
treated in 1974 at Fort Knox, Kentucky at Walter Reed Army 
Hospital.  While there is a hospital located at Fort Knox, 
Kentucky, i.e., Ireland Community Army Hospital, Walter Reed 
Army Hospital is located 488 miles away in Washington, D.C.  
At a December 2002 VA examination, the Veteran implied he was 
treated at Walter Reed Hospital in approximately 1980.  
Unfortunately, when VA attempted to obtain the medical 
records from Water Reed Hospital, it sought records only from 
December 1, 1981, to December 31, 1981.  See VA Request for 
Information, dated August 18, 2003.  No records from Ireland 
Community Hospital or from Walter Reed for 1980 were sought.
 
In the November 2008 joint motion, it stated, "Remand is 
required because VA did not request Appellant's medical 
records from Walter Reed Army Hospital for Appellant's 
complete period of service, which was from June 1973 to June 
1976 and from January 1978 to November 1984."  It added that 
VA had not notified the appellant that his records could not 
be obtained pursuant to 38 C.F.R. § 3.159(e).

The Board recognizes that there are periods of time during 
the Veteran's two periods of active duty where he could not 
have been seen at Walter Reed Army Hospital since he was 
stationed in Germany.  See Service personnel records showing 
he was in Germany from January 24, 1975, to June 21, 1976.  
Nevertheless, the Board is required by the law-of-the-case 
doctrine to comply with a Court Order and must request the 
above development as laid out in the joint motion for remand.  
See Browder v. Brown, 5 Vet. App. 268, 270 (1993).  Moreover, 
in light of the appellant's reference to Fort Knox, the Board 
will also order that a search be conducted of records from 
Ireland Community Army Hospital.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all of the 
Appellant's medical records, to include 
inpatient and outpatient psychiatric 
treatment records, from Walter Reed Army 
Medical Center, Ireland Community Army 
Hospital, and National Personnel Records 
Center for Appellant's complete period of 
service, June 1973 to June 1976 and from 
January 1978 to November 1984.  If no 
records are available a written response 
from each facility to that effect must be 
added to the claims folder.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.
 
2.  If in-service treatment records show 
treatment for psychiatric symptoms, the RO 
should refer the Veteran's entire claims 
file to a mental health professional for 
review.  An examination may be conducted 
if deemed necessary, but is not required.  
Based on a thorough review of the claims 
file, the mental health professional must 
opine whether the Veteran currently has 
schizophrenia or another psychiatric 
disorder.  If so, is it at least as likely 
as not, i.e., is there a 50/50 chance, 
that any currently-diagnosed psychiatric 
disorder is related to either of the 
Veteran's periods of active duty?  If a 
psychosis is diagnosed is it at least as 
likely as not that the disorder was 
compensably disabling within one year of 
separation from either term of the 
appellant's active duty service?   A 
psychosis is compensably disabling if it 
is manifested by occupational and social 
impairment due to mild or transient 
symptoms which decrease work efficiency 
and ability to perform occupational tasks 
only during periods of significant stress, 
or; symptoms controlled by continuous 
medication.  

A complete rationale must be provided for 
any opinion expressed.  If the VA examiner 
concludes that an opinion cannot be 
offered without engaging in speculation 
then she/he should indicate this and 
explain why.

3.  If the Veteran is scheduled for a VA 
examination, the RO should advise him in 
writing that it is his responsibility to 
report for the VA examination, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to 
the date of the examination.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4. Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for an acquired psychiatric 
disorder, including undifferentiated 
schizophrenia.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

